 In the Matter of PATRIARCA STORE FrxTURES,INC.andMORRISKOMINSKYCaseNo. C-413.Decided April 5, 1939Store and Restaurant Fixtures ManufacturingIndustry-Interference,Re-straint, and Coercion:expressing preference for certain labor organization ; offerto give stock to members of bargaining committee;refusal to recognize anyunion affiliatedwith C.I.O.Discrimination:lock-out and discharge of allemployees;discharge of salesman;for union activityand to discourage member-ship inUnion-Reinstatement:ordered as to discharged salesman-BackPay:awarded to all employees for periodof lock-out; awarded to discharged salesmanfrom date of discharge to date ofoffer of reinstatement-Withdrawalof Offerto Give Stock:ordered.Mr. Bernard J. Donoghue,for the Board.Godfrey d Cambio,byMr.Frank C.Cambio,of Providence, R. I.,for the respondent.Mr. WilliamF. Guffey, Jr.,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Morris Kominsky, the National LaborRelations Board, herein called the Board, by A. Howard Myers, itsRegional Director for the First Region (Boston, Massachusetts),issued and duly served its complaint dated January 5, 1938, againstPatriarca Store Fixtures, Inc., Providence, Rhode Island, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8(1) and(3), and Section 2 (6) and(7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Atthe hearing the complaint was amended to conform to the proof andto include a specific allegation that the respondent, by offering to giveshares of stock in the respondent company to three members of thePatriarca Grievance Committee, herein called the Committee, engagedin an unfair labor practice within the meaning of Section 8 (1) ofthe Act.12 N. L.R. B., No. 11.93 94DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to the unfair labor practices the complaint, asamended, alleged in substance (1) that the respondent dischargedMorris Kominsky on May 22, 1937, and at all times since has refusedto reinstate him because he assisted the Committee and engaged inconcerted activity with other employees of the respondent for thepurposes of collective bargaining and other mutual benefits, andthereby discouraged membership in the Committee; and (2) that bythe statements, acts, and conduct of its agents, and by its conditionaloffer to give to Michael Palmieri, Anthony Semoneau, and AnthonyMeldon 1 a bonus consisting of stock in the respondent, the respondenthas interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed by the Act.On January 8, 1938, the respondent filed an answer to the complaintadmitting its corporate existence, the nature of its business, and thedischarge of Morris Kominsky, but denying all other material allega-tions of the complaint, and stating that Kominsky was discharged inaccordance with a contract of hire entered into between the partieson February 10, 1936.Pursuant to due notice, a hearing was held on January 13 and 14,1938, at Providence, Rhode Island, before P. Wolf Winer, the TrialExaminer duly designated by the Board.The Board and the re-spondent were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.During the course of the hearing, the Trial Examiner madeseveral rulings on objections to the admission of evidence and onmotions, including the Board's motion to amend the complaint andthe respondent's motion to dismiss the complaint.2 In view of thefacts set forth below, it becomes unnecessary to rule upon the actionof the Trial Examiner, with respect to amendment of the complaint.The Board has reviewed the other rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.On February 3, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3), and Section 2 (6) and (7)of the Act, and recommended that the respondent be ordered to ceaseand desist from its unfair labor practices and to take certain affirma-tive action to remedy the situation brought about by said unfair laborpractices.The Trial Examiner also recommended that Morris1 Referred to in the record as Anthony Meldon or Meldonlan.2 The Board's motion was made at the close of its case. The respondent'smotion wasmade at that time and was renewed at the close of the hearing. PATRIARCA STORE FIXTURES, INC.95Kominsky be reinstated with backpay,determined by his averageweekly commissions during the 6 months immediately preceding thedischarge.Thereafter, Kominsky filed exceptions to the Iittermedi-ate Report.These exceptions are disposed of in Section V hereof.On September 8, 1938, the Board, pursuant to Article II, Section36, of National Labor Relations Board Rules and Regulations-Series 1, as amended, issued its order 3 reopening the case for furtherproceedings and authorizing its Regional Director for the FirstRegion to accept an amended charge and to issue an amended com-plaint and notice of hearing.On October 24, 1938, Kominsky filedamended charges and thereafter, the Board, by A. Howard Myers, itsRegional Director for the First Region, issued and duly served itsamended complaint dated October 25, 1938, against the respondent.The amended complaint contained all the allegations of the originalcomplaint and in addition thereto alleged, in substance, (1) that onor about April 19, 1937, the respondent locked out all of its em-ployees, and that on or about April 27, 1937, the respondent dis-charged all its employees and did thereby engage in unfair laborpractices within the meaning of Section 8 (3) of the Act; and (2)that on or about December 24, 1937, the respondent made a condi-tional offer to giveMichael Palmieri, Anthony Semoneau, andAnthony Meldon a bonus consisting of stock in the respondent, anddid thereby engage in unfair labor practices within the meaning ofSection 8 (1) of the Act.4Thereafter the respondent filed an answerto the amended complaint dated October 31, 1938, denying that it isengaged in interstate commerce and that it has engaged in any of theunfair labor practices alleged in the amended complaint.Pursuant to notice duly served upon the respondent and MorrisKominsky, a hearing for the purpose of adducing further evidencewas held on December 1, 1938, at Providence, Rhode Island, beforeJoseph L. Maguire, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.At the beginning of the hearingthe attorneys for the respondent and the Board entered into a stipu-lation which, subject to approval by the Board, provided that both theBoard and the respondent might adduce additional evidence, that thecharge as amended, the amended complaint, and the answer to theamended complaint be substituted for the original charge, complaint,and answer, and that the Board treat as the complete record in this3 Copies of the Board's order were duly served upon the respondent and Kominsky4 This allegation was embraced in the Board'smotion,made at the hearing on January14, 1938, to amend the complaint to conform to the proof. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDcase all the testimony taken and exhibits filed pursuant to both thehearing held on January 13 and 14, 1938, and the further hearingheld on December 1, 1938. This stipulation is hereby approved.Dur-ing the course of the hearing, the Trial Examiner made several rul-ings on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.On January 13, 1939, the Board, pursuant to Article II, Section 38(d), of National Labor.Relations Board Rules and Regulations-Series 1, as amended, ordered the issuance of Proposed Findings,Proposed Conclusions of Law, and Proposed Order and granted theparties herein the right, within ten (10) days from the receipt ofsaid Proposed Findings, Proposed Conclusions of Law, and ProposedOrder, to file exceptions, to request oral argument before the Board,and to request permission to file a brief with the Board.On March 7, 1939, the Board, pursuant to Article II, Section 38 (d),of National Labor Relations Board Rules and Regulations-Series 1,as amended, issued Proposed Findings of Fact, Proposed Conclusionsof Law, and Proposed Order, which were duly served upon the parties.Although more than ten (10) days have elapsed since the issuance ofsaid Proposed Findings of Fact, Proposed Conclusions of Law, andProposed Order, none of the parties have filed exceptions thereto.Upon the entire record in the case, the Board makes the following :FINDINGS Or FACTI.THE BUSINESS OF TIIE RESPONDENTThe respondent, Patriarca Store Fixtures, Inc., a Rhode Islandcorporation having its sole place of business at Providence, RhodeIsland, is engaged in the manufacture, sale, distribution, and instal-lation of store and restaurant fixtures.The size of the respondent's business compares favorably withthat of the two leading competitors in Rhode Island. The cash valueof the raw materials used by the respondent from January 1, 1937, toJanuary 1, 1938, amounted to $33,348.79, about 72 per cent beingshipped to the respondent's plant from outside the State of RhodeIsland.For the same period the cash value of the respondent's totaloutput amounted to $81,559.42, of which 60 per cent was shippedoutside the State of Rhode Island.At the time of the first hearing the respondent employed approxi-mately 14 persons. PATRIARCA STORE FIXTURES, INC.97H. THE ORGANIZATION INVOLVEDPatriarca Grievance Committee is an uiiaffillated labor organizationcomposed of employees of the respondent.111.THE UNFAIR LABOR PRACTICESA.Interference,restraint,andcoercionEarly in April 1937, the respondent's employees began to organizeand, upon their request, were assisted in their activities by an organ-izer for the United Electrical and Radio Workers of America, hereincalled the United, affiliated with the Committee for Industrial Organ-ization, herein called the C. I. O.Approximately 17 of the then 20employees of the respondent signed application cards for member-ship in the United.At a meeting of the employees, officers and abargaining committee of three, which was authorized to presentdemands to the respondent, were elected.As shown below, the organ-ization of employees ultimately became known as the Patriarca Griev-ance Committee.The secretary of the Committee testified that theorganization considered itself to be a local of the United. It is notshown, however, that affiliation with the United was actually effected.On April 17, 1937, the bargaining committee, accompanied by anorganizer for the United, presented the Committee's demands toDominico Patriarca, president-manager of the respondent.Patriarcastated he could not meet the demands, but was asked to reconsiderand reply to the Committee by April 20, 1937.On April 19, 1937,when the employees went to work, they found posted on the doorthis notice : "Closed temporarily on account of labor trouble."OnApril 20, 1937, the Committee began picketing the plant.BetweenApril 19 and April 27, 1937, several unsuccessful attempts to reach asettlement were made.On April 27, 1937, the respondent posted onthe door of the plant a notice discharging all of its employees andadvising them to remove their tools and belongings before the end ofthe day.The respondent continued to confer with the bargaining committeeand also with employees of its own choosing, but none of these con-ferenceswere successful.The chief point of disagreement waswhether or not the Committee would affiliate with the C. I. O.Therespondent asserted that it did not object to an independent unionor to a union affiliated with the American Federation of Labor, hereincalled the A. F. of L., but that, because of a working agreement whichthe respondent had with the A. F. of L.5 it was impossible for theIn September 1936, the respondent and the A F. of L entered into an agieementwhich provided that the respondent would employ only A.F. of L. carpenters foi allinstallation work in Massachusetts. 98DECISIONS OD' NATIONAL LABORRELATIONS BOARDrespondent to recognize a union affiliated with the C. I. O.However,Patriarca and Anthony Meldon, the latter a member of the Com-mittee's bargaining committee, both testified that it was whollyimpracticable, if not impossible, for the respondent's employees toaffiliatewith the A. F. of L. inasmuch as a great many crafts wererepresented in the respondent's shop and each craft would includeonly two or three of the respondent's employees.On May 5, 1937, the respondent consented to sign an agreementwith the United on behalf of the employees upon the condition thatJames L. Bernard, a conciliator from the United States Departmentof Labor, adjusted matters with the A. F. of L. It appears that suchan adjustment was not effected and when a written agreement namingtheUnited as a party was presented to the respondent on May7,1937, it refused to sign the agreement. It agreed, however, tosign an agreement if the United was not a party thereto.Accord-ingly, the Committee agreed to designate itself as the PatriarcaGrievance Committee and an agreement between the respondent andthePatriarcaGrievance Committee was signed on May 7.D.Patriarca signed the agreement for the respondent and the threemembers of the bargaining committee selected by the Committee inApril signed the agreement for the Patriarca Grievance Committee.The agreement provided that it should remain in effect for 1 year andcontinue in effect from year to year unless either party shall givenotice of its desire to amend 30 days from date of expiration of theagreement.It was, by its terms, applicable to all of the respondent'semployees except its bookkeeper.Pursuant to the agreement, therespondent's employees returned to work on May 8, 1937.On December 24, 1937, the respondent by letter offered to giveMichael Palmieri, Anthony Meldon, and AnthonySemoneau eachtwo shares of stock in the respondent if they were respectively em-ployed by the respondent on January 1, 1940.The three employeesinformed the respondent that the offer was accepted.The respondentstates that it always gave the employees a Christmas present con-sisting of a small raise in wages, a small amount of cash or somepersonal gift and that the conditional offer of stock was in the natureof a Christmas gift to the three employees.We cannot accept thisexplanation of the offer of stock.These offers were made to onlythree employees, two of whom were members of the bargaining coin-mittee and the third an employee whom the respondent sought tosubstitute for the other member of the committee.This fact makesparicularly significant Patriarca's testimony that the offers weremade "just to get them (the three employees) close to the companyso they would be more interested in their work." It is also significantthat no outright gift of stock was made, but only anoffer to give PATRIARCASTORE FIXTURES, INC.99the stock contingent upon continued employment for 3 years.Underall the facts, it is clear that the respondent sought by means of theoffers of stock to control the bargaining committee and thereby tocontrol the Committee. Indeed, it appears that the respondent suc-ceeded in this purpose.Anthony Meldon, one of the recipients ofthe offer, testified that at the time of the hearing the Committee washolding no meetings, collecting no dues, and had heard no grievances.In short the Committee is dormant.We find that the respondent, by locking out and subsequently dis-charging all its employees, by expressing its determination not tobargain with the United, by making the conditional offer of stock tothree of its employees, and by other acts set forth above, has inter-fered with, restrained, and coerced its employees in the exercise ofthe right to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining and other mutual aid and protection as guar-anteed in Section 7 of the Act.B. The locle-outThe complaint alleges that the respondent locked out all its em-ployees onApril 19, 1937, and discharged all of them on April 27,1937.The plant was admittedly closed on April 19 because of theorganizationalactivities of the respondent's employees.Patriarcastated in a letterto the C. I. 0. dated April 19, 1937, that the respond-ent closed its plant because"we thought it would give the employeesan opportunity to check on other shops, and would bring the matterto a point sooner."He testified, however, that the plant was closedbecausehe anticipated a sit-down strike.Although Patriarca testi-fied that Palmieri,a member of the Committee and the respondent'sforeman, toldhim there was going to be a sit-down strike, it doesnot appearthat the Committee had so determined or so advisedthe respondent.Moreover, the only explanation of the discharge ofall the respondent's employeeswas stated in the discharge noticewhich was posted on April 27:The company heartily regrets the decision and attitude takenby the employees, which leaves us no alternative than to adviseyou toseekemployment elsewhere.The recordleavesno doubt that the respondent locked out and thendischarged all itsemployees for the purpose of destroying the effec-tivenessof the newly formed Committee.As stated above, allthe respondent's employees except L. Mon-silillo,were reinstatedon May 8, 1937.Monsilillo, whowas seriously169134-39-voI. 12--8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDillwhen the plant reopened, was denied reinstatement when he sub-sequently made application therefor.The complaint does not allegethat such reinstatement was discriminatorily denied.We shall not,therefore, order the respondent to reinstate him.We find that the respondent has discouraged membership in theCommittee by locking out and subsequently discharging its em-ployees, thereby discriminating in regard to hire and tenure of theiremployment.C. The discharge of Morris KominskyOn April 24, 1937, while on the picket line, Morris Kominsky, theonly salesman employed by the respondent, attempted to dissuadeCornelius J. Mulcahy, a representative of the A. F. of L., from en-tering the respondent's offices.Thereupon, Patriarca, the president-manager, opened the office door and punched Kominsky in the back.Two days later Kominsky received notice of discharge effectiveMay 22, 1937.°The notice gave no reason for the discharge.When the plant reopened on May 8, 1937, Kominsky returned towork with the other employees and continued to work until May 22.However, when Kominsky reported for work on the Monday fol-lowing May 22, he was told that his employment was at an end.The respondent contends that Kominsky was incompetent and in-efficient; that he made certain discrediting remarks about the re-spondent to customers; that he was unable to work in harmony withthe management; and that it no longer needed a salesman.Therespondent claims that the discharge was predicated upon thesegrounds.Kominsky admitted that on two occasions he made discreditingremarks about the respondent to customers.However, these re-marks were made several months before Kominsky was dischargedand they were prompted by Patriarca's conduct and use of abusivelanguage directed toward one customer and made in the presence ofanother customer.It seems that Kominsky's purpose in makingthe remarks was to soften the harsh effect of Patriarca's conductrather than to discredit the respondent.We think Korinsky'sremarks did not contribute to his discharge.The evidence does not sustain the respondent's claim that Kominskywas incompetent and inefficient.The sales report and commissionsheet from March 1936 to May 1937, inclusive ,7 shows that Komin-sky's sales for April 1937, the month in which Kominsky was givenhis notice of discharge, were substantially greater than his sales in"At the time of his discharge,Kominskywas working under a written contract datedFebruary 10, 1936, which provided for 4 weeks' written notice prior to termination ofemployment.7Board Exhibit No. 5. PATRTARCA STORE FIXTURES, INC.101any one of 10 of the entire 15 months' employment, and comparedfavorably with the remaining 4 months. April sales were consider-ably larger than those in any of the preceding 3 months of 1937.The evidence shows, moreover, that Kominsky on a number of oc-casions prior to his discharge, tendered his resignation and that oneach occasion the respondent induced Kominsky to remain in itsemploy by making certain concessions.There is considerable uncontradicted testimony concerning manydisagreements between Patriarca and Kominsky.Patriarca testifiedthat within 3 months after Kominsky was employed, disagreementsarose concerning sales policies and the manner in which Kominsky'scommissions should be figured. It suffices to note, however, thatalthough such disagreements continued at intervals during the entireperiod of Kominsky's employment, the respondent never saw fit todischargeKominsky until he became active in organizing therespondent's employees.On the contrary, Kominsky testified thathe tendered his resignation in June 1936, twice in September 1936,and again on December 12, 1936, and that on each of these occasionsthe respondent made certain concessions to Kominsky and therebyinduced him to remain in the respondent's employ.The respondentdid not contradict this testimony except that Patriarca did state thathe continued Kominsky's employment after he tendered his resigna-tion on December 12, 1936, because Kominsky's wife requested himto do so.The fact remains that the respondent at that time didmodify the working agreement in Kominsky's favor and therebyinduced him to remain in the respondent's employ.The respondent's claim that it no longer needs a salesman is notsupported by the evidence.That the respondent contemplates use ofa salesman is indicated by the fact that the agreement of May 6,signed prior to the effective date of Kominsky's discharge, makesspecific reference to a salesman.Moreover, after Kominsky's dis-charge, the respondent attempted to secure someone who could doboth selling and drafting and, with this purpose in mind, interviewedseveral persons.It did not, however, employ anyone to replaceKominsky.The respondent further claims that Kominsky resigned on May 5,1937, and thus prior to the effective date of his discharge.The evi-dence does not support this claim. It appears that Kominsky offeredto resign if the respondent would immediately pay him all commis-sions due him and sign an agreement recognizing the United andreinstating all employees.The respondent did not fulfill these con-ditions and Kominsky clearly ceased working because of his dischargeand not as a result of a resignation.Not only does the evidence fail to support the reasons advanced bythe respondent for the discharge of Kominsky, but it indicates clearly 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the discharge was pr6mpted by Kominsky's activities on behalfof the Committee.Kominsky was elected secretary of the Committeein April and was an active participant and leader in the attempts ofthe employees to organize and to bargain collectively with therespondent.He was a member of the bargaining committee selectedby the Committee and after the plant was closed took charge of theactivities on the picket line.He received notice of his discharge ata time when his organizational activities were most effective.We find that the respondent discharged Kominsky on May 22, 1937,because of his activities on behalf of the Committee.By said dis-charge of Kominsky the respondent has discriminated against him,thereby discouraging membership in a labor organization, and hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.For a period of 7 weeks subsequent to his discharge on May 22,Kominsky was unemployed.At the end of the 7-week period, heobtained employment selling used cash registers and earned approxi-mately $25 per week.He was so employed at the time of the originalhearing.He testified that he desired reinstatement in the employof the respondent.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead and have led to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of their right to self-organization.We shall order the respondent to cease and desist fromso doing.We have found that as a part of the said interference, restraint,and coercion, the respondent made a written offer to give AnthonyMeldon, Michael Palmieri, and Anthony Semoneau each two sharesof stock in the respondent if they are in the respondent's employ onJanuary 1, 1940.We shall order the respondent to make writtenwithdrawal of said offer.We have found that the respondent discriminated against all itsemployees from April 19 to May 8, 1937.We shall order the respond-ent to make whole all employees on its pay roll as of April 19,1937, for PATRIARCA STORE FIXTURES, INC.103any losses they may have suffered by reason of the discrimination bythe payment to each of them, respectively, of a sum equal to the amount,which each of them normally would have earned during the periodfrom April 19 to May 8, 1937, less his net earnings 8 during said period.For the reasons stated above we shall not order the respondent to rein-stateMonsilillo.We shall, however, include him among the em-ployees who are entitled to back pay during the period from April 19toMay 8, 1937.We have found that the respondent discriminated in regard to thehire and tenure of employmentof MorrisKominsky by discharging himon May 22, 1937.We shall order the respondent to offer Kominskyreinstatement and to make him whole for any loss of pay he hassuffered by reason of his discharge, by payment to him of a sum equalto the amount which he normally would have earned as net commis-sionsfrom the date of his discharge to the date of the respondent'soffer of reinstatement, less his net earnings during said period.At the time of his discharge, Kominsky earned as commissions 4per cent of thegross salesof the respondent.His expensesas salesmanamounted to approximately $20 per week.The Trial Examinerrecommended in his Intermediate Report that the amount Kominskywould normally have earned as wages during the period from his dis-charge to thedateof the respondent's offer of reinstatement be deter-mined on the basis of his average weekly net commissions during the6-month period immediately preceding his discharge.Thereafter,Kominsky filed exceptions to such recommendation and alleged thatsaid determination should be upon the basis of his average net com-missionsover the entire 15-month period of his employment.Underall thecircumstances,we conclude that the said determination shouldbe based upon the weekly average net commissions of Kominsky dur-ing the 12-month period immediately preceding his discharge.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONOLusIONs OF LAW1.Patriarca Grievance Committee is a labor organization, withinthe meaning of Section 2 (5) of the Act.eBy "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with seeking work or working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmeieca, Lumber and Sawmill Workers Union, Local2590,8 N L R.B. 440Monies re-ceived for work performed upon Federal,State, county,municipal, or other work-reliefprojects are not considered as earnings, but, as provided below in the Order, shall bededucted from the sum due the employee,and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal, State,county, municipal,or other govern-ment or governments which supplied the funds for said work-relief projects. 104DECISIONS Or NATIONAL LABOR RELATIONS BOARD2.The respondent, by discriminating in regard to the hire andtenure of employment of its employees, and thereby discouragingmembership in a labor organization, has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that PatriarcaStore Fixtures, Inc., and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Patriarca Grievance Committee,or any other labor organization of its employees, by discharging anyof its employees because of membership in Patriarca Grievance Com-mittee, or any other labor organization, or by discriminating in anyother manner in regard to their hire or tenure of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer immediate and full reinstatement to Morris Kominskyto his former or substantially equivalent position;(b)Make whole Morris Kominsky for any loss of pay he hassuffered by reason of the respondent's discrimination in regard to hishire or tenure of employment by payment to him of a sum of moneyequal to that which he normally would have earned as net commis-sions, figured in the manner outlined in Section V hereof, duringthe period from the date of such discrimination to the date of theoffer of reinstatement, less his net earnings during such period, de-ducting, however, from the amount otherwise due him, any moniesreceived by said employee during said period for work performed PATRIARCA STORE FIXTURES, INC.105upon Federal, State, county, municipal, or other work-relief projects;and pay over the amount, so deducted, to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government or gov-ernments which supplied the funds for said work-relief projects;(c)Make whole all its employees on its pay roll as of April 19,1937, for any loss of pay they have suffered by reason of the re-spondent's discrimination in regard to their hire and tenure of em-ployment by payment to each of them respectively, of a sum of moneyequal to that which each of them normally would have earned aswages or net' commissions during the period from April 19 to May8, 1937, less the net earnings of each of them during said period,deducting, however, from the amount otherwise due to each of saidemployees, any monies received by said employees during said periodfor work performed upon Federal, State, county, municipal, or otherwork-relief projects; and pay over the, amount, so deducted, to theappropriate fiscal agency of the Federal, State, county, municipal,or other government or governments which supplied the funds forsaid work-relief projects;(d)Make written withdrawal of the offer to give Anthony Meldon,Michael Palmieri, and Anthony Semoneau shares of stock in the re-spondent company on condition that they are in the respondent's em-ploy on January 1, 1940;(e)Post immediately in conspicuous places throughout its plantand maintain for a period of at least sixty (60) consecutive daysafter posting, notices stating (1) that the respondent will cease anddesist as aforesaid; and (2) that the respondent has withdrawn itsoffer to give shares of stock to the three named employees;(f)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.